DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/280331 filed on May 25, 2021.  Claims 1 – 20 are pending.
Priority
The applicant claims benefit to foreign application IN 202141006623 filed in the Government of India Patent Office on February 17, 2021.   The applicant’s claim is acknowledged and the instant application is given a priority date of 2/17/2021.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/26/2021 and 05/25/2022  was filed after the mailing date of the application on 05/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected  objected to because of the following informalities: 
The following limitation requires the following correction:   “decoding from the second message, a first set of labels and a second watermark, 
Appropriate correction is required.



  35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for document management solutions in a computerized enterprise environment where a labeling system is used for when a document is requested through a first message  from a document data store, a first watermark is decoded along with an indication that a label for at least one of the documents is available.  The availability of label storage space is determined along with a limit on response data and a further data request is generated to include the determined limit and the first watermark, and when sent to the labeling system, a second message is received  that is decoded to produce a fist set of labels and a second watermark so that each label in the first set of labels is associated with its respective document in the data store.  Further embodiments of the claimed invention provide a delivery queue for storing indications of the label and storing the label in metadata of the document.  The ordered combination of the limitations in the claims provide a necessary and useful improvement for ensuring efficient resource usage during the transference of documents between two enterprise data processing tasks.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 12, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2020/0382677 A1; herein referred to as Chen) in view of Lim et al. (U.S. 2008/0060051 A1; herein referred to as Lim) in further view of view of Sahoo et al. (U.S. 2022/0222284 A1l herein referred to as Sahoo)
In regard to claim 1, Chen teaches a system, comprising (see Fig. 1 ¶ [0023]“ . . . FIG. 1 is an overview diagram of a document labeling system . . .”): 
hardware processing circuitry (see  ¶ [0097]“. . . FIG. 9 illustrates a block diagram of an example machine 900 upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform. In alternative embodiments, the machine 900 may operate as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine 900 may operate in the capacity of a server machine, a client machine, or both in server-client network environments. In an example, the machine 900 may act as a peer machine in peer-to-peer (P2P) (or other distributed) network environment. The machine 900 may be a personal computer (PC), a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a smart phone, a web appliance, a network router, switch or bridge, a server computer, a database, conference room equipment, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine. In various embodiments, machine 900 may perform one or more of the processes described above with respect to FIGS. 1-8 above and/or FIG. 10 below. . . .”); 
one or more memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising (see  ¶ [0098] “ . . . the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations. In an example, the software may reside on a machine readable medium. In an example, the software, when executed by the underlying hardware of the module, causes the hardware to perform the specified operations . . .”): 
storing a plurality of documents in a data store (see Fig. 1 data store 116 ¶ [0049] “ . . The document data store 116 includes a document table 430. The document table 430 includes a document identifier field 432, document label identifier field 434, and document contents field 436 . . . “).; 
receiving read requests for the plurality of documents from a labeling system  (see Fig. 1 labeling system 108 ¶ [0024] “ . . . FIG. 1 also shows a document labeling system 108. The document labeling system 108 may be an email server in some embodiments. The devices 102a and 102b send documents to the document labeling system 108. For example, if the document labeling system 108 is an email server, the devices 102a and 102b send email messages to the system 108 for processing and forwarding to destination devices 110a and 110b respectively. . . .”); 
retrieving the plurality of documents from the data store (see Fig. 1 ¶ [0023] “ . . . the document labeling system 100 includes two devices 102a and 102b. Each of the two devices 102a-b read label configuration information from a label configuration data store 104. The label configuration data store maps document labels to one or more requirements for documents. Each of the client devices 102a and 102b obtain documents from a documents data store 116. In some aspects, the two client devices 102a and 102b may obtain documents from separate data stores. In some aspects, the documents data store 116 is represented by a local file system for each of the respective devices 102a and 102b. A document from the document data store 116 may be assigned a label. For example, a user interface displayed on the device 102a and/or the device 102b may provide for selection of a label for a particular document. . . .”); 
providing, based on the retrieving, the plurality of documents to the labeling system (see ¶ [0029] “ . . . the disclosed embodiments provide message definitions for communication between the devices 102a and 102b with the document labeling system 108. As shown in FIG. 1, device 102a sends a message 122a to the document labeling system 108. The message indicates a document for processing by the document labeling system 108. The message 122a further indicates which processing to conform the document to its label that was performed by the device 102a, and/or any remaining processing necessary for the document labeling system 108 to complete before further transmitting the document to, for example, the external system 110a via message 124a. . . .”); 
receiving from the labeling system, a first message (see Fig. 2 data flow 15 ¶¶ [0034-0035] “ . . . FIG. 2 is a block diagram of components that may be implemented in one or more of the disclosed embodiments. FIG. 2 shows a client 1 module 202, client 2 module 204, an adaptive document processing module 206, and an administrative user interface module 208. Each of the modules 202, 204, 206, and 208 may include software instructions that configure hardware processing circuitry to perform one or more of the functions attributed to each of the respective modules. The data flows shown in FIG. 2 are analogous to those shown in FIG. 1. The client 1 module 202 may be executed on the device 102a. The client 2 module 204 may execute on the device 102b. The adaptive document processing module may execute on the document labeling system 108. The administrative user interface module 208 may execute on the administrative console 112.  As shown each of the client 1 module 202 and client 2 module 204 send messages 122a and 122b respectively to the adaptive document processing module 206. The administrative user interface module 208 writes mappings defining requirements for document labels via data flow 215. Each of the client 1 module 202, client 2 module 204, and adaptive document processing module 206 read the mappings from the label configuration database 104 via data flows 218a-c respectively . . .”); 
decoding, from the first message, a first watermark and an indication that a label for at least one of the plurality of documents is available (see Fig. 4  ¶¶ [0044-0045] “ . . . The label table 400 includes a label identifier field 402 and a label friendly name field 404. The label identifier field 402 uniquely identifies a particular label. The label identifier field 402 may be cross referenced with other label identifiers in the label configuration data store 104. The label friendly name field 404 provides a name that may be presented in a user interface for the label. The user interface may be displayed by the admin user interface module 208, discussed above with respect to FIG. 2. The label requirements table 410 maps particular labels to particular requirements.  The label requirements table 410 includes a label identifier field 412, and a requirements identifier field 414. The label identifier field 412 may be cross referenced with other label identifiers in the label configuration data store 104. The requirement identifier field 414 uniquely identifies a particular requirement for a document when labeled with a label identified by the label identifier field 410. As discussed above, a requirement specifies a particular state of a particular document property. The identified requirement may include content requirements and/or security requirements, and/or message requirements. Examples of content requirements include a requirement for a document to have a particular watermark (e.g. document property=background, state=particular watermark), a particular header, or a particular footer. An example of an encryption requirement is that the document be encrypted using a particular encryption algorithm, or an encryption algorithm meeting certain minimum requirements. An example of a message requirement relates to email messages. . . .”);
transmitting the data request (e.g. via email) to the labeling system (see ¶ [0046] “ . . . one of the devices 102a or 102b may be unable to render a body of an email message in a requirement format. For example, the label may require the email body to be encoded in rich text format (rtf), but the device 102a may be unable to render this format. Thus, the body of the email may be encoded as text when sent from the device 102a to the document labeling system 108. The document labeling system 108 may then convert the body from text to rtf based on a label assigned to a document defining the email body. . . .”) ; 
receiving from the labeling system, a second message (see Fig. 6,  ¶ [0073] “ . . In operation 630, the modified document is transmitted outside the secure environment. For example, as discussed above with respect to FIG. 1, the document labeling system 108 transmits the document to a device external to the secure environment 106, such as either of the devices 110a or 110b. Note that while the document received in operation 610 does not conform with its assigned label, the modified document transmitted in operation 630 does conform with its assigned label, based at least on the modifications made to it in operation 620. In some other aspects of process 600, the document received in operation 610 may already conform to its assigned label. For example, if the device sending the message of operation 610 is capable of all modifications to the document necessary to conform the document to its label, the document may be received in operation 610 already conforming with the assigned label. In these embodiments, the message indicates no additional modifications to the document are necessary, and thus operation 620 may perform no additional operations. After operation 630, process 600 moves to end operation 675. . . “); 
decoding, from the second message, a first set of labels and a second watermark,(see Fig. 7 ¶¶ [0075-0076] “ . . . After start operation 705, process 700 moves to operation 710. In operation 710, input is received. The input indicates a first label of a first electronic document. The input indicates, in some embodiments, that the first label has been assigned to the first electronic document. In some embodiments, the input is received from a user interface For example, the user interface may be displayed by a client device, such as any of the client devices 102a-b discussed above with respect to FIG. 1. Some embodiments of operation 710 assign the first label to the first electronic document.  For example, a label of “public,” “classified,” “top secret,”, or “privileged” may be assigned to the document in various embodiments. Assignment of the label to the document imposes certain requirements on the document. As discussed above, some labels may require the document to include a certain header, footer, watermark, or other content. Some labels may require the document to be encrypted using a particular encryption algorithm, or at least encrypted using an encryption algorithm meeting certain minimum requirements. Some document labels may require the document to be stored in particular document formats . . . “); and 
associating each label in the first set of labels with its respective document in the data store  (see ¶ [0049] “ . . . The document data store 116 includes a document table 430. The document table 430 includes a document identifier field 432, document label identifier field 434, and document contents field 436. The document identifier field 432 uniquely identifies a document. The label identifier field 434 identifies a label assigned to the document. The label identifier field 434 may be cross referenced with any of the label identifiers discussed above with respect to the label configuration data store 104. The document table field 430 also includes a content field 436. The contents field 436 defines contents of the document identified by the document identifier 432. Modifications made to the document to conform with the assigned label (e.g. 434) may modify data stored by the content field 436. . . .”).
Chen fails to explicitly teach determining a label storage space available; determining, based on the label storage space available, a limit on response data; generating a data request to include the determined limit and the first watermark;  However Lim teaches determining a label storage space available (e.g. file server availability) (see  ¶¶ [0193-0196] “. . . the policy language syntax used in the following examples is based at least partially on the ACPL language syntax. The ACPL language syntax is described in U.S. provisional application 60/870,195, filed Dec. 15, 2006, and is also described in this application in FIGS. 25-50 and their accompanying description.   In one implementation, a policy directive is used to label the locations where a policy is applicable. In such implementation, policies that are not labeled are applicable to all locations. A location label may refer to one or more locations. A location label may comprise of one or more constants or an expression . . . The policies in the above example are prefixed with location labels. In this case, a location label comprises an expression (e.g., location.access-point="AP-B"). During policy evaluation, a policy engine evaluates the location labels of "policy 1" and "policy 2" to determine if "policy 1" or "policy 2" is relevant.  . . policies are grouped into policy sets and a policy set directive is used to label the locations where a policy set is applicable . . .”; see ¶ [0302] “ . . . Access policies are typically deployed to servers (e.g., file servers), client computers (e.g., laptops or desktops), or both. For example, an access policy on a file server controls whether users are allowed to create, read, update, or delete documents that are stored on that file server. An access policy on a client computer can control whether users on that client computer are allowed to create, read, update, or delete documents in specified storage locations (e.g., local disks or remote file shares). An access policy on a client computer can additionally control which applications that a user can use on that client computer. Access policies are useful for controlling access to resources such as documents and particular file servers. To enforce what tasks users can do with documents once they access the documents, usage policies must be deployed . . . “; ; 
determining, based on the label storage space available, a limit on response data (see ¶¶ [0445-0447] “. . . A step 1302 is a deployment mode of operation. In this mode of operation, the policy server will send the policies or rules to the devices, workstations, servers, and others. In an embodiment, the entire set of policies may be transferred to each device. However, in  other embodiments, a subset of the policies may be transferred to each device. A process called binding may be used so the policies or rules are bound or associated with a device or user (via a user name or user ID).  Deployment may include creating a delta, optimization, transformation, or translation, or combinations of these. These are discussed in more detail below. In brief, creating a delta is a technique where differences are sent to a target instead of an entire new set of policies. Optimization is improving the efficiency in terms of space and execution speed of a set of policies. Transformation is changing from one format to another format, such as ASCII to binary, or rules to look-up tables, or other. Translation is changing from one language to another, such as from the policy language of the invention to a firewall policy language.  During binding, the policy server determines a set of rule and abstraction components relevant to a target device or target user (e.g., a workstation component), and transfers this set of rule and abstraction components to the target. Typically, a target has more limited storage capacity (e.g., less memory, less hard disk space, and so forth) than a server of the information system. For example, the target may be a desktop computer, notebook computer, PDA, smart phone, or other device or means by which a user connects to the system. Binding generally reduces the amount of storage needed to store the policies on a particular device . . . “); 
generating a data request to include the determined limit (e.g. binding) (see ¶ [0448] “ . . . A specific embodiment of deployment uses late binding. Late binding associates a subset of the policies or rules to a particular device or user when that device or user is connected to the system. A custom set of rules is sent to the device (or user) when it logs in or connects to the system. The set of rules is customized to the device (or user). This device may be a server, desktop computer, notebook computer, smart phone, or other. In an embodiment, when a device connects to the information system of the invention, the device requests rules to be sent. The system creates a subset of rules for the device and then transfers this subset to the device. . . .”) and the first watermark (see ¶ [0085] “ . . . The policies that a policy enforcer can handle may be defined based on the type of action, user, user group, user attribute (e.g., department, role, project or status (e.g., full-time, part-time, or consultant), user's business function), e-mail address, mailing list, host, group of computers (e.g., finance department computers), type of computer (e.g., laptop and smart phone), application program (e.g., Word, Excel, PowerPoint, FrontPage, Access, Visio, Outlook, or Internet Explorer), type of application program (e.g., word processor, spreadsheet, database, or browser), application module (e.g., SAP CRM module or Oracle Finance accounting module), location (e.g., New York office versus London office), connectivity (including access mechanism and bandwidth; e.g., LAN, WLAN, VPN, Bluetooth, Internet, DSL, ISDN, dialup, remote desktop protocol (RDP), virtual network computing (VNC) protocol, latency, secure point-to-point, 56 k, broadband, 100 megabit per second, and 1 gigabit per second), time of day, day of the week, file path, file name, document size, document timestamp, document owner, document properties, document type (e.g., file or e-mail), document format (e.g., XLS, PDF, or HTML format), document identifier, document classification (e.g., confidential document or financial report), document characteristics (e.g., contains a watermark), document content (e.g., contains social security number), database query, database query result set, database query result set properties, metadata, and more. Not all of these parameters are required. A policy enforcer can interpret any one or combination of these parameters . . .”);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for document management where user requests for documents are decided based on policies determined from document labels and by determining utilization of resources and storage of the system, as taught by Lim, into a method and system for managing modifications to a document such that the document conforms to requirements of a label created in a document label system so that document transfer can occur, as taught by Chen.  Such incorporation provides policies to the document labeling system that verifies that there is enough storage space and resources to accomplish the document transfer.   
In regard to claim 2, the combination of Chen and Lim  teaches 
processing, by the document processing system, a document having a first document identifier and at least one of the labels (see Chen ¶¶ [0049-0051] “ . . . The document data store 116 includes a document table 430. The document table 430 includes a document identifier field 432, document label identifier field 434, and document contents field 436. The document identifier field 432 uniquely identifies a document. The label identifier field 434 identifies a label assigned to the document. The label identifier field 434 may be cross referenced with any of the label identifiers discussed above with respect to the label configuration data store 104. The document table field 430 also includes a content field 436. The contents field 436 defines contents of the document identified by the document identifier 432. Modifications made to the document to conform with the assigned label (e.g. 434) may modify data stored by the content field 436. . . the message portion 500 includes a number of documents field 502. The number of documents field 502 indicates a number of document sections 503 included in the message portion 500. Each document section 503 defines a document referenced in the message portion 500. Each document section 503 includes a document type field 504, document label field 506, a modifications pending field 508, and a document contents or document identifier field 510. The document type field 504 indicates a type of document referenced in a particular document section 503. The document type field 504 may indicate, for example, whether the document defines an email body or an email attachment  . . .”)
detecting, based on the processing, an error (e.g. require a modification) (see Chen ¶ [0050] “ . . . the message portion 500 is configured to instruct the document labeling system 108 to complete a remaining portion of modifications to a document that are necessary to cause the document to conform with requirements of a label assigned to the document. . . .”); and
generating, in response to the error (e.g. modification pending), a request to the label system to resend the document having the first document identifier (see  Chen ¶ [0054] “ . . . The modifications pending field 508 may, in some aspects, list requirement identifiers as described above with respect to FIG. 4. The requirement identifiers listed in the modifications pending field 508 may be a subset of requirements of the label assigned to the document For example, if a particular label assigned to a particular document requires the document to conform to requirements A, B, and C, perhaps requirement A is satisfied by modifications made to the document by a device sending the message 500 (such as device 102a or device 102). However, in this example, the sending device may be unable to perform modifications to the document to have it conform to requirements B and C. In this example, the modifications pending field 508 indicates requirements B and C . . . “)
In regard to claim 3, the combination of Chen and Lim  teaches wherein the generating of the request generates the request to include a time delay before the document having the first document identifier is produced (see Chen ¶ [0114] “ . . . In addition to analysis of the network data 1105a via one or more screening methods as discussed above, the DMC 1108a may be further configured to determine whether the network data 105a is waiting to be uploaded to the EDM search data store 1125a. For example, the DMC 1108a may check a new data queue 1132a to determine if an upload of the network data 1105a is pending. In these embodiments, new data created within the enterprise 1103a is added to the enterprise data store 1104a and also indicated in the new data queue 1132a. Uploads from the enterprise data store 1104a to the EDM search data store 1125a may be driven by data in the new data queue 1132a by the uploader 1130a. In some embodiments, the uploader 1130a operates periodically, or at least at discrete intervals that introduce some delay between a time that new data is initially created and a time when that data has been successfully transferred to the EDM search data store 1125a. During this delay, this new data may be vulnerable to exposure by the client device 1105a . . .”).
In regard to claim 4, the combination of Chen and Lim  teaches 
requesting, from the labeling system, data up to the limit, the request including the first watermark (see Lim ¶ [0085], ¶¶ [0445-0448] as described for the rejection of claim 1 and is incorporated herein) ;
receiving, from the labeling system, a third message (new modification message) (see Chen ¶ [0078]” . . . In operation 730, a first set of modifications of the first electronic document are determined based on the requirements. Thus, for example, if the label requires the document to include a particular footer, and does not currently include the particular footer, then a modification is needed to make the document conform with the requirements of the label. Similarly, if the label requires a certain watermark, and the document already includes the watermark, then no further modifications are necessary, at least with respect to this requirement of the label. Thus, operation 730 may analyze a current state of the document to determine which of the requirements are already met and which requirement of the label are not met by the document in its current state. In some other embodiments, there may be a one to one mapping between requirements and modifications necessary . .  .”); and
decoding, from the third message, a second set of labels, the second set of labels overlapping with the first set of labels (e.g. second set of modifications is based on the first set) ((see Chen ¶ [0079] “ . . . In operation 740, a second set of modifications the executing device is capable of, or configured to perform, is determined. The second set of modifications is based on the first set. In some aspects, the second set may be a subset of the first set. In some aspects, the second set includes zero modifications. In some embodiments, the second set includes all the modifications included in the first set. For example, the first set of modifications may include at least N number of modifications, while the second set of modifications consists of N-K modifications (e.g. fewer modifications than the first set of modifications). . . .”).
The motivation to combine Lim with Chen is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 5, the combination of Chen and Lim  teaches
request, from the labeling system, the limit, the request including the second watermark (see Lim ¶ [0085], ¶¶ [0445-0448] as described for the rejection of claim 1 and is incorporated herein); and 
receiving, from the labeling system, a third message (see Chen ¶ [0078] ” . . . In operation 730, a first set of modifications of the first electronic document are determined based on the requirements. Thus, for example, if the label requires the document to include a particular footer, and does not currently include the particular footer, then a modification is needed to make the document conform with the requirements of the label. Similarly, if the label requires a certain watermark, and the document already includes the watermark, then no further modifications are necessary, at least with respect to this requirement of the label. Thus, operation 730 may analyze a current state of the document to determine which of the requirements are already met and which requirement of the label are not met by the document in its current state. In some other embodiments, there may be a one to one mapping between requirements and modifications necessary . .  .”) including a second set of labels((see Chen ¶ [0079] “ . . . In operation 740, a second set of modifications the executing device is capable of, or configured to perform, is determined. The second set of modifications is based on the first set. In some aspects, the second set may be a subset of the first set. In some aspects, the second set includes zero modifications. In some embodiments, the second set includes all the modifications included in the first set. For example, the first set of modifications may include at least N number of modifications, while the second set of modifications consists of N-K modifications (e.g. fewer modifications than the first set of modifications). . . .”), the third message further indicating there are no additional labels available (e.g. label does not match a policy) (see Lim ¶ [0457] “ . . . labeling (or numbering) the policies and policy abstractions and versions of policies and policy abstractions so that a policy or an abstraction can be identified easily. Say, using a labeling solution, the policy server can get a list of policy labels form the target upon successful connection and maintain such list at the policy server. Subsequent transmission of policy will be done by comparing a policy labels with the list of labels. A list of differences can be shipped to the target for reconstruction. . . .”).
The motivation to combine Lim with Chen is described for the rejection of claim 1,  Additionally Lim provides a process for the restriction of messages when a label does not exist.
In regard to claim 6, the combination of Chen and Lim  teaches 
inhibiting, by the document processing system, a further request for a label based on the indication that there are no labels available (e.g. label does not match a policy) (see Lim ¶ [0457] “ . . . labeling (or numbering) the policies and policy abstractions and versions of policies and policy abstractions so that a policy or an abstraction can be identified easily. Say, using a labeling solution, the policy server can get a list of policy labels form the target upon successful connection and maintain such list at the policy server. Subsequent transmission of policy will be done by comparing a policy labels with the list of labels. A list of differences can be shipped to the target for reconstruction. . . .”);
receiving, by the document processing system, from the labeling system, a fourth message (see Chen ¶ [0085] “ . . . In operation 760, a message is generated. The message is generated to indicate the modifications made by the executing device to the document . .  .”) ;
decoding, from the fourth message, a third watermark (see Chen ¶ [0080] “ . . . if the document is of a particular type, adding a watermark to the document may require a program capable of parsing a document format for the particular type, and inserting data defining the watermark based on the parsing of the document format . . .”) and an indication that a label is available (see Chen ¶ [0085] “ . . . The message may alternatively or in addition to, indicate modifications that still need to be made to the document in order for the document to comply with its assigned label. In some aspects, the message generated in operation 760 may include one or more of the fields discussed above with respect to message 500. The message separately indicates the modifications in that the document itself is not used to indicate the modifications, but instead the message explicitly defines modifications already made and/or modifications needed to yet be made in order to have the document comply with its assigned label. In other words, the message identifies gaps between the document in its present state and requirements for its assigned label. As discussed above, the requirements for the assigned label may be defined by a label configuration data store 104. . . .”);  and
ceasing, based on the indication that a label is available, to inhibit a request for a label (see Chen ¶ [0086] “ . . . In operation 770, the message is transmitted  . . .”) .
In regard to claim 7, Chen teaches a computing device implemented method, comprising (see ¶ [0004] “ . . . FIG. 1 is an overview diagram of a document labeling system that may be implemented in one or more of the disclosed embodiments . .  .”)
fetching, from a document processing system, a document (see Fig. 1 ¶ [0023] “ . . . the document labeling system 100 includes two devices 102a and 102b. Each of the two devices 102a-b read label configuration information from a label configuration data store 104. The label configuration data store maps document labels to one or more requirements for documents. Each of the client devices 102a and 102b obtain documents from a documents data store 116. In some aspects, the two client devices 102a and 102b may obtain documents from separate data stores. In some aspects, the documents data store 116 is represented by a local file system for each of the respective devices 102a and 102b. A document from the document data store 116 may be assigned a label. For example, a user interface displayed on the device 102a and/or the device 102b may provide for selection of a label for a particular document. . . .”);
determining a label of the document  (see Fig. 1 labeling system 108 ¶ [0024] “ . . . FIG. 1 also shows a document labeling system 108. The document labeling system 108 may be an email server in some embodiments. The devices 102a and 102b send documents to the document labeling system 108. For example, if the document labeling system 108 is an email server, the devices 102a and 102b send email messages to the system 108 for processing and forwarding to destination devices 110a and 110b respectively. . . .”);
storing the label in metadata of the document (e.g. via the document header) (see ¶ ¶ [0041-0042] “ . . . Example document properties include one or more of a footer of the document, a header of the document, a watermark of the document, an encryption level of the document, an encryption algorithm of the document, whether the document is password protected, a password complexity of a password of the document, metadata requirements of the document (e.g. one or more metadata fields has been erased or has not been erased), revision history verbosity of the document, a cover page of the document, information relating to macros included in the document, or other document properties.  Each of the states 302a-b, 302c-d, and 302e-f can also be considered to represent individual criterion met by the corresponding document property when in the particular state. For example, a “footer” document property may be required by a particular label to include the word “confidential,” but the label may allow the footer to include additional text as well. Thus, enforcing a document property to maintain a particular state does not necessarily require the document property to have only one acceptable value, but may instead require that the document property to meet a criterion with the criterion being met when the document property has any one of a plurality of differing values . . . “);
storing, in a delivery queue (e.g. new data queue) (see ¶ [0114] “ . . . the DMC 1108a may check a new data queue 1132a to determine if an upload of the network data 1105a is pending. In these embodiments, new data created within the enterprise 1103a is added to the enterprise data store 1104a and also indicated in the new data queue 1132a. Uploads from the enterprise data store 1104a to the EDM search data store 1125a may be driven by data in the new data queue 1132a by the uploader 1130a. . . .”), indications of the label (see ¶ [0116] “ . . . receiving input indicating a first label of a first electronic document; determining document requirements defined by the first label; . . .”);
detecting a transition of a state of the delivery queue from empty to not empty (see ¶ [0115] “ . . . the DMC 1108a may check the new data queue 1132a to determine whether the network data 1105a has already been uploaded and can therefore be successfully detected by the DMS 1114a, or if the DMC 1108a should ensure new data is not exposed by the user terminal 1102a. To determine whether new data is restricted from exposure by the user terminal 1102a, the DMC 1108a may check indicators for the data include in the enterprise data store 1104a . . .”);
notifying, in response to the detecting, the document processing system that the label is available  (see ¶ [0044] “ . . . The label table 400 includes a label identifier field 402 and a label friendly name field 404. The label identifier field 402 uniquely identifies a particular label. The label identifier field 402 may be cross referenced with other label identifiers in the label configuration data store 104. The label friendly name field 404 provides a name that may be presented in a user interface for the label. The user interface may be displayed by the admin user interface module 208, discussed above with respect to FIG. 2. The label requirements table 410 maps particular labels to particular requirement . . .”), the notifying further indicating a first watermark of the delivery queue   (see ¶ [0045] “ . . . The label requirements table 410 includes a label identifier field 412, and a requirements identifier field 414. The label identifier field 412 may be cross referenced with other label identifiers in the label configuration data store 104. The requirement identifier field 414 uniquely identifies a particular requirement for a document when labeled with a label identified by the label identifier field 410. As discussed above, a requirement specifies a particular state of a particular document property. The identified requirement may include content requirements and/or security requirements, and/or message requirements. Examples of content requirements include a requirement for a document to have a particular watermark (e.g. document property=background, state=particular watermark), a particular header, or a particular footer. An example of an encryption requirement is that the document be encrypted using a particular encryption algorithm, or an encryption algorithm meeting certain minimum requirements. An example of a message requirement relates to email messages. . . .”);
receiving a request for data from the document processing system (see Fig. 2 data flow 15 ¶¶ [0034-0035] “ . . . FIG. 2 is a block diagram of components that may be implemented in one or more of the disclosed embodiments. FIG. 2 shows a client 1 module 202, client 2 module 204, an adaptive document processing module 206, and an administrative user interface module 208. Each of the modules 202, 204, 206, and 208 may include software instructions that configure hardware processing circuitry to perform one or more of the functions attributed to each of the respective modules. The data flows shown in FIG. 2 are analogous to those shown in FIG. 1. The client 1 module 202 may be executed on the device 102a. The client 2 module 204 may execute on the device 102b. The adaptive document processing module may execute on the document labeling system 108. The administrative user interface module 208 may execute on the administrative console 112.  As shown each of the client 1 module 202 and client 2 module 204 send messages 122a and 122b respectively to the adaptive document processing module 206. The administrative user interface module 208 writes mappings defining requirements for document labels via data flow 215. Each of the client 1 module 202, client 2 module 204, and adaptive document processing module 206 read the mappings from the label configuration database 104 via data flows 218a-c respectively . . .”);
determining, based on the number of labels ¶¶ [0031-0033] “ . . . therefore, the document labeling system 108 receives documents having a variable amount of processing provided by each of the devices 102a and 102b. The document labeling system 108 then performs different processing for documents received from the device 102b and device 102a. Thus, the document labeling system 108 provides for adaptive document processing. By dynamically adapting the processing of documents by the document labeling system 108, the disclosed embodiments are able to make use of some computing resources on the devices 102a and 102b in order to conform documents to their respective labels, while also dynamically adapting to variations in each devices 102a and 102b abilities . . . The administrative control provides for configuration of a mapping between document labels and requirements of documents with said labels. The label configuration 112 is read by each of the devices 102a, 102b, and the document labeling system 108. . . .”), a second watermark of the delivery queue (see Fig. 7 ¶¶ [0075-0076] “ . . . After start operation 705, process 700 moves to operation 710. In operation 710, input is received. The input indicates a first label of a first electronic document. The input indicates, in some embodiments, that the first label has been assigned to the first electronic document. In some embodiments, the input is received from a user interface For example, the user interface may be displayed by a client device, such as any of the client devices 102a-b discussed above with respect to FIG. 1. Some embodiments of operation 710 assign the first label to the first electronic document.  For example, a label of “public,” “classified,” “top secret,”, or “privileged” may be assigned to the document in various embodiments. Assignment of the label to the document imposes certain requirements on the document. As discussed above, some labels may require the document to include a certain header, footer, watermark, or other content. Some labels may require the document to be encrypted using a particular encryption algorithm, or at least encrypted using an encryption algorithm meeting certain minimum requirements. Some document labels may require the document to be stored in particular document formats . . . “);
generating a first data response message to indicate the number of labels (see ¶ [0077] “ . . . In operation 720, requirements of the document defined by the first label are determined. For example, as discussed above, requirements for a particular label may be defined n a label configuration data store. As one example discussed above with respect to FIG. 4, the label configuration data store 104 may include a label requirements table (e.g. 410) that maps labels (e.g. 412) to one or more requirements (e.g. 414). In the example of FIG. 4, there may be multiple rows in the label requirements table 410 for a single label id 412 when the label is mapped to multiple requirements. . . .”), a retrieved label (see ¶ [0078] “ . . . In operation 730, a first set of modifications of the first electronic document are determined based on the requirements. Thus, for example, if the label requires the document to include a particular footer, and does not currently include the particular footer, then a modification is needed to make the document conform with the requirements of the label . . . “), and the second watermark (see ¶ [0078] “ . . . if the label requires a certain watermark, and the document already includes the watermark, then no further modifications are necessary, at least with respect to this requirement of the label. Thus, operation 730 may analyze a current state of the document to determine which of the requirements are already met and which requirement of the label are not met by the document in its current state. . . .”); 
transmitting the first data response message to the document processing system (see ¶ [0086] “ . . . the message is transmitted. The message may be transmitted, in some aspects, to a document labeling system 108. For example, the message can be transmitted, in various embodiments, to a single device implementing the document labeling system 108, or a cloud-based network service implementing same. A destination device of the message may be configured to augment the document with any modifications that could not be performed by the executing device. In other words, the destination device for the message of operation 770 fills in any gaps between the document as indicated by the message and requirements of its assigned label. The message transmitted in operation 770 is configured to instruct a receiving device or service to complete a remaining portion of modifications necessary to conform the document with requirements implied by its respective label . . .”).
Chen fails to explicitly teach decoding, from the request for data, a limit on response data and the first watermark;  retrieving, from the delivery queue, and based on the first watermark decoded from the request for data, a number of labels consistent with the limit on response data.  However Lim teaches decoding, from the request for data, a limit on response data and the first watermark (see ¶¶ [0445-0447] “. . . A step 1302 is a deployment mode of operation. In this mode of operation, the policy server will send the policies or rules to the devices, workstations, servers, and others. In an embodiment, the entire set of policies may be transferred to each device. However, in other embodiments, a subset of the policies may be transferred to each device. A process called binding may be used so the policies or rules are bound or associated with a device or user (via a user name or user ID).  Deployment may include creating a delta, optimization, transformation, or translation, or combinations of these. These are discussed in more detail below. In brief, creating a delta is a technique where differences are sent to a target instead of an entire new set of policies. Optimization is improving the efficiency in terms of space and execution speed of a set of policies. Transformation is changing from one format to another format, such as ASCII to binary, or rules to look-up tables, or other. Translation is changing from one language to another, such as from the policy language of the invention to a firewall policy language.  During binding, the policy server determines a set of rule and abstraction components relevant to a target device or target user (e.g., a workstation component), and transfers this set of rule and abstraction components to the target. Typically, a target has more limited storage capacity (e.g., less memory, less hard disk space, and so forth) than a server of the information system. For example, the target may be a desktop computer, notebook computer, PDA, smart phone, or other device or means by which a user connects to the system. Binding generally reduces the amount of storage needed to store the policies on a particular device . . . “);
retrieving, from the delivery queue (see  ¶ [0580] “ . . the policy server stores active target profiles in a local database and retrieves the target profiles from the local database to enable late binding of policies or policy abstractions, or both, to carry out push mode policy distribution. . . .”), and based on the first watermark decoded from the request for data (see ¶ [0085] “ . . . The policies that a policy enforcer can handle may be defined based on the type of action, user, user group, user attribute (e.g., department, role, project or status (e.g., full-time, part-time, or consultant), user's business function), e-mail address, mailing list, host, group of computers (e.g., finance department computers), type of computer (e.g., laptop and smart phone), application program (e.g., Word, Excel, PowerPoint, FrontPage, Access, Visio, Outlook, or Internet Explorer), type of application program (e.g., word processor, spreadsheet, database, or browser), application module (e.g., SAP CRM module or Oracle Finance accounting module), location (e.g., New York office versus London office), connectivity (including access mechanism and bandwidth; e.g., LAN, WLAN, VPN, Bluetooth, Internet, DSL, ISDN, dialup, remote desktop protocol (RDP), virtual network computing (VNC) protocol, latency, secure point-to-point, 56 k, broadband, 100 megabit per second, and 1 gigabit per second), time of day, day of the week, file path, file name, document size, document timestamp, document owner, document properties, document type (e.g., file or e-mail), document format (e.g., XLS, PDF, or HTML format), document identifier, document classification (e.g., confidential document or financial report), document characteristics (e.g., contains a watermark), document content (e.g., contains social security number), database query, database query result set, database query result set properties, metadata, and more. Not all of these parameters are required. A policy enforcer can interpret any one or combination of these parameters . . .”), a number of labels consistent with the limit on response data (see  ¶¶ [0193-0196] “. . . the policy language syntax used in the following examples is based at least partially on the ACPL language syntax. The ACPL language syntax is described in U.S. provisional application 60/870,195, filed Dec. 15, 2006, and is also described in this application in FIGS. 25-50 and their accompanying description.   In one implementation, a policy directive is used to label the locations where a policy is applicable. In such implementation, policies that are not labeled are applicable to all locations. A location label may refer to one or more locations. A location label may comprise of one or more constants or an expression . . . The policies in the above example are prefixed with location labels. In this case, a location label comprises an expression (e.g., location.access-point="AP-B"). During policy evaluation, a policy engine evaluates the location labels of "policy 1" and "policy 2" to determine if "policy 1" or "policy 2" is relevant.  . . policies are grouped into policy sets and a policy set directive is used to label the locations where a policy set is applicable . . .”; see ¶ [0302] “ . . . Access policies are typically deployed to servers (e.g., file servers), client computers (e.g., laptops or desktops), or both. For example, an access policy on a file server controls whether users are allowed to create, read, update, or delete documents that are stored on that file server. An access policy on a client computer can control whether users on that client computer are allowed to create, read, update, or delete documents in specified storage locations (e.g., local disks or remote file shares). An access policy on a client computer can additionally control which applications that a user can use on that client computer. Access policies are useful for controlling access to resources such as documents and particular file servers. To enforce what tasks users can do with documents once they access the documents, usage policies must be deployed . . . “);.
The motivation to combine Lim with Chen is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 8, the combination of Chen and Lim teaches wherein the message further indicates whether additional data (e.g. new data) is available in the delivery queue (see Chen ¶ [0114] “ . . . the uploader 1130a operates periodically, or at least at discrete intervals that introduce some delay between a time that new data is initially created and a time when that data has been successfully transferred to the EDM search data store 1125a. During this delay, this new data may be vulnerable to exposure by the client device 1105a unless remedial measures are taken as described herein. . . “).
In regard to claim 9, the combination of Chen and Lim teaches further comprising: receiving, from the document processing system, a request to re-queue (e.g. require a modification) the retrieved label for delivery (see Chen ¶ [0050] “ . . . the message portion 500 is configured to instruct the document labeling system 108 to complete a remaining portion of modifications to a document that are necessary to cause the document to conform with requirements of a label assigned to the document. . . .”); and 
adjusting the delivery queue to indicate the retrieved label is pending for delivery (see  Chen ¶ [0054] “ . . . The modifications pending field 508 may, in some aspects, list requirement identifiers as described above with respect to FIG. 4. The requirement identifiers listed in the modifications pending field 508 may be a subset of requirements of the label assigned to the document For example, if a particular label assigned to a particular document requires the document to conform to requirements A, B, and C, perhaps requirement A is satisfied by modifications made to the document by a device sending the message 500 (such as device 102a or device 102). However, in this example, the sending device may be unable to perform modifications to the document to have it conform to requirements B and C. In this example, the modifications pending field 508 indicates requirements B and C . . . “).
In regard to claim 10, Chen teaches a system, comprising (see Fig. 1 ¶ [0023]“ . . . FIG. 1 is an overview diagram of a document labeling system . . .”): 
hardware processing circuitry (see ¶ [0097] as described for the rejection of claim 1 and is incorporated herein); 
one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising (see ¶ [0098] as described for the rejection of claim 1 and is incorporated herein): 
fetching, from a document processing system, a document (see Fig. 1 ¶ [0023] as described for the rejection of claim 7 and is incorporated herein); 
determining a label of the document (see Fig. 1 labeling system 108 ¶ [0024] as described for the rejection of claim 7 and is incorporated herein); 
storing the label in metadata of the document (e.g. via the document header) (see ¶ ¶ [0041-0042] as described for the rejection of claim 7 and is incorporated herein); 
storing, in a delivery queue (e.g. new data queue) (see ¶ [0114] as described for the rejection of claim 7 and is incorporated herein), indications of the label (see ¶ [0116] as described for the rejection of claim 7 and is incorporated herein); 
detecting a transition of a state of the delivery queue from empty to not empty (see ¶ [0115] as described for the rejection of claim 7 and is incorporated herein); 
notifying, in response to the detecting, the document processing system that the label is available (see ¶ [0044] as described for the rejection of claim 7 and is incorporated herein), the notifying further indicating a first watermark of the delivery queue (see ¶ [0045] as described for the rejection of claim 7 and is incorporated herein); 
receiving a request for data from the document processing system (see Fig. 2 data flow 15 ¶¶ [0034-0035] as described for the rejection of claim 7 and is incorporated herein); 
determining, based on the number of labels (see ¶¶ [0031-0033] as described for the rejection of claim 7 and is incorporated herein), a second watermark of the delivery queue (see Fig. 7 ¶¶ [0075-0076] as described for the rejection of claim 7 and is incorporated herein);
 generating a first data response message to indicate the number of labels (see ¶ [0077] as described for the rejection of claim 7 and is incorporated herein), a retrieved label (see ¶ [0078] as described for the rejection of claim 7 and is incorporated herein), and the second watermark (see ¶ [0078] as described for the rejection of claim 7 and is incorporated herein); and 
transmitting the first data response message to the document processing system (see ¶ [0086] as described for the rejection of claim 7 and is incorporated herein).
Chen fails to explicitly teach decoding, from the request for data, a limit on response data and the first watermark; retrieving, from the delivery queue, and based on the first watermark decoded from the request for data, a number of labels consistent with the limit on response data;  However Lim teaches decoding, from the request for data, a limit on response data and the first watermark (see ¶¶ [0445-0447] as described for the rejection of claim 7 and is incorporated herein); 
retrieving, from the delivery queue (see  ¶ [0580] as described for the rejection of claim 7 and is incorporated herein), and based on the first watermark decoded from the request for data (see ¶ [0085] as described for the rejection of claim 7 and is incorporated herein), a number of labels consistent with the limit on response data (see  ¶¶ [0193-0196] as described for the rejection of claim 7 and is incorporated herein);
The motivation to combine Lim with Chen is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 11, the combination of Chen and Lim teaches wherein the message further indicates whether additional data (e.g. new data) is available in the delivery queue (see Chen ¶ [0114] as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 12, the combination of Chen and Lim teaches 
receiving, from the document processing system, a request to re-queue (e.g. require a modification) the retrieved label for delivery (see Chen ¶ [0050] as described for the rejection of claim 9 and is incorporated herein); and 
adjusting the delivery queue to indicate the retrieved label is pending for delivery (see  Chen ¶ [0054] as described for the rejection of claim 9 and is incorporated herein).
In regard to claim 16, Chen teaches a non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising (see Chen ¶ [0101-0103] “ . . . The storage device 916 may include a machine readable medium 922 on which is stored one or more sets of data structures or instructions 924 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein. The instructions 924 may also reside, completely or at least partially, within the main memory 904, within static memory 906, or within the hardware processor 902 during execution thereof by the machine 900. In an example, one or any combination of the hardware processor 902, the main memory 904, the static memory 906, or the storage device 916 may constitute machine readable media. . . . The term “machine readable medium” may include any medium that is capable of storing, encoding, or carrying instructions for execution by the machine 900 and that cause the machine 900 to perform any one or more of the techniques of the present disclosure, or that is capable of storing, encoding or carrying data structures used by or associated with such instructions. Non-limiting machine readable medium examples may include solid-state memories, and optical and magnetic media. Specific examples of machine readable media may include: non-volatile memory, such as semiconductor memory devices (e.g., Electrically Programmable Read-Only Memory (EPROM), Electrically Erasable Programmable Read-Only Memory (EEPROM)) and flash memory devices; magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; Random Access Memory (RAM); Solid State Drives (SSD); and CD-ROM and DVD-ROM disks. In some examples, machine readable media may include non-transitory machine readable media. . . .”):
fetching, from a document processing system, a document (see Fig. 1 ¶ [0023] as described for the rejection of claim 7 and is incorporated herein);
determining a label of the document (see Fig. 1 labeling system 108 ¶ [0024] as described for the rejection of claim 7 and is incorporated herein);
storing the label in metadata of the document(e.g. via the document header) (see ¶ ¶ [0041-0042] as described for the rejection of claim 7 and is incorporated herein);
storing, in a delivery queue (e.g. new data queue) (see ¶ [0114] as described for the rejection of claim 7 and is incorporated herein), indications of the label  (see ¶ [0116] as described for the rejection of claim 7 and is incorporated herein);
detecting a transition of a state of the delivery queue from empty to not empty (see ¶ [0115] as described for the rejection of claim 7 and is incorporated herein);
notifying, in response to the detecting, the document processing system that the label is available (see ¶ [0044] as described for the rejection of claim 7 and is incorporated herein), the notifying further indicating a first watermark of the delivery queue (see ¶ [0045] as described for the rejection of claim 7 and is incorporated herein);
receiving a request for data from the document processing system(see Fig. 2 data flow 15 ¶¶ [0034-0035] as described for the rejection of claim 7 and is incorporated herein);
decoding, from the request for data, a limit on response data and the first watermark;
retrieving, from the delivery queue, and based on the first watermark decoded from the request for data, a number of labels consistent with the limit on response data;
determining, based on the number of labels(see ¶¶ [0031-0033] as described for the rejection of claim 7 and is incorporated herein), a second watermark of the delivery queue (see Fig. 7 ¶¶ [0075-0076] as described for the rejection of claim 7 and is incorporated herein);
 generating a first data response message to indicate the number of labels (see ¶ [0077] as described for the rejection of claim 7 and is incorporated herein), a retrieved label (see ¶ [0078] as described for the rejection of claim 7 and is incorporated herein), and the second watermark  (see ¶ [0078] as described for the rejection of claim 7 and is incorporated herein); and 
transmitting the first data response message to the document processing system  (see ¶ [0086] as described for the rejection of claim 7 and is incorporated herein).
Chen fails to explicitly teach decoding, from the request for data, a limit on response data and the first watermark; retrieving, from the delivery queue, and based on the first watermark decoded from the request for data, a number of labels consistent with the limit on response data;  However Lim teaches decoding, from the request for data, a limit on response data and the first watermark (see ¶¶ [0445-0447] as described for the rejection of claim 7 and is incorporated herein); 
retrieving, from the delivery queue (see  ¶ [0580] as described for the rejection of claim 7 and is incorporated herein), and based on the first watermark decoded from the request for data (see ¶ [0085] as described for the rejection of claim 7 and is incorporated herein), a number of labels consistent with the limit on response data (see  ¶¶ [0193-0196] as described for the rejection of claim 7 and is incorporated herein);
The motivation to combine Lim with Chen is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 17, the combination of Chen and Lim teaches wherein the message further indicates whether additional data (e.g. new data) is available in the delivery queue (see Chen ¶ [0114] as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 18, the combination of Chen and Lim teaches
receiving, from the document processing system, a request to re-queue (e.g. require a modification) the retrieved label for delivery (see Chen ¶ [0050] as described for the rejection of claim 9 and is incorporated herein); and
adjusting the delivery queue to indicate the retrieved label is pending for delivery (see  Chen ¶ [0054] as described for the rejection of claim 9 and is incorporated herein).
Claims 13 – 15 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2020/0382677 A1; herein referred to as Chen) in view of Lim et al. (U.S. 2008/0060051 A1; herein referred to as Lim) as applied to claims 1 – 12 and 16 – 17 in further view of Moon et al. (U.S. 2004/0078776 A1; herein referred to Moon)
In regard to claim 13, the combination of Chen and Lim teaches 
decoding, from the request to re-queue the retrieved label, an indication of a delay before delivery of the retrieved label (see Chen ¶ [0114] “ . . . In addition to analysis of the network data 1105a via one or more screening methods as discussed above, the DMC 1108a may be further configured to determine whether the network data 105a is waiting to be uploaded to the EDM search data store 1125a. For example, the DMC 1108a may check a new data queue 1132a to determine if an upload of the network data 1105a is pending. In these embodiments, new data created within the enterprise 1103a is added to the enterprise data store 1104a and also indicated in the new data queue 1132a. Uploads from the enterprise data store 1104a to the EDM search data store 1125a may be driven by data in the new data queue 1132a by the uploader 1130a. In some embodiments, the uploader 1130a operates periodically, or at least at discrete intervals that introduce some delay between a time that new data is initially created and a time when that data has been successfully transferred to the EDM search data store 1125a. During this delay, this new data may be vulnerable to exposure by the client device 1105a . . .”); 
The combination of Chen and Lim fails to explicitly and inhibiting delivery of the retrieved label until a time consistent with the indication of the delay in response to the decoding of the request to re-queue the retrieved label.  However Moon teaches and inhibiting delivery of the retrieved label until a time consistent with the indication of the delay in response to the decoding of the request to re-queue the retrieved label (see ¶ [0017] “ . . . The method may further comprise entering a range of document indexes into two text fields for restricting a result set, selecting specific displayed schemas applicable to restricting a result set to a specific schema index ranges, entering a range of document scores into two text fields for restricting a result set, and selecting specific displayed schemas applicable to restricting a result set to a specific score range. The method may further comprise selecting a link to the search queue screen for viewing status and results of background searches having delayed execution, comprising viewing a list of all searches queued by the user, for each queued search, selecting one or more queued searches, for each queued search, viewing a time/date that the search was queued and a time/date that the search was completed, and for each queued search, viewing target schemas that were searched, a number of returned result documents, and a current status of the queued searches . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for classifying documents in an automated workflow process to arrange complex tasks into pre-defined sequences, as taught by Moon, into a method and system for managing modifications to a document such that the document conforms to requirements of a label created in a document label system so that document transfer can occur, and user requests for documents are decided based on policies determined from document labels and by determining utilization of resources and storage of the system, as taught by combination of Chen and Lim.
In regard to claim 14, the combination of Chen, Lim and Moon teaches inhibiting an indication that the retrieved label is available for delivery until the time consistent with the indication (see Moon ¶ [0017] “ . . . The method may further comprise updating a class, status and ownership of tasks selected from the summary list of each current task. The method may further comprise viewing the summary list of each current task, including viewing a link to a task details screen, viewing a means for selecting the record, viewing a source document identification, viewing a task owner username, viewing created time and date, viewing a modified time and data, viewing a task class, viewing a task status, and viewing a justification summary for a classification . . . “).
The motivation to combine Moon with the combination of Chen and Lim is described for the rejection claim 13 and is incorporated herein.  Additionally, Moon enables resumption of delivering the document in accordance with the label.
In regard to claim 15, the combination of Chen, Lim and Moon teaches
receiving a data request from the document processing system (see Chen ¶ [0075] “ . . . input is received. The input indicates a first label of a first electronic document. The input indicates, in some embodiments, that the first label has been assigned to the first electronic document. In some embodiments, the input is received from a user interface For example, the user interface may be displayed by a client device, such as any of the client devices 102a-b discussed above with respect to FIG. 1. Some embodiments of operation 710 assign the first label to the first electronic document . . . “) ;
decoding, from the data request, a response data limit and the second watermark (see Lim ¶ [0085], ¶¶ [0445-0448] as described for the rejection of claim 1 and is incorporated herein);
second retrieving, based on the second watermark and the response data limit, a second label from the delivery queue (see Chen ¶ [0079] “ . . . In operation 740, a second set of modifications the executing device is capable of, or configured to perform, is determined. The second set of modifications is based on the first set. In some aspects, the second set may be a subset of the first set. In some aspects, the second set includes zero modifications. In some embodiments, the second set includes all the modifications included in the first set. For example, the first set of modifications may include at least N number of modifications, while the second set of modifications consists of N-K modifications (e.g. fewer modifications than the first set of modifications). . . .”);
determining, based on the second retrieving, a third watermark (see Chen ¶ [0080] “ . . . the device performing process 700 determines whether it can make or perform each of the modifications identified in operation 730, or what portion of the modifications it can perform. As discussed above, some modifications may require particular programs be resident on the executing device. As one operative example, if the document is of a particular type, adding a watermark to the document may require a program capable of parsing a document format for the particular type, and inserting data defining the watermark based on the parsing of the document format. . . .”);
generating a second data response message to include the second label and the third watermark (see Chen ¶ [0085]” . . . a message is generated. The message is generated to indicate the modifications made by the executing device to the document. The message may alternatively or in addition to, indicate modifications that still need to be made to the document in order for the document to comply with its assigned label. In some aspects, the message generated in operation 760 may include one or more of the fields discussed above with respect to message 500. The message separately indicates the modifications in that the document itself is not used to indicate the modifications, but instead the message explicitly defines modifications already made and/or modifications needed to yet be made in order to have the document comply with its assigned label. In other words, the message identifies gaps between the document in its present state and requirements for its assigned label. As discussed above, the requirements for the assigned label may be defined by a label configuration data store 104. ; and
transmitting the second data response message to the document processing system  (see Chen ¶ [0086] “ . . . The message may be transmitted, in some aspects, to a document labeling system 108. For example, the message can be transmitted, in various embodiments, to a single device implementing the document labeling system 108, or a cloud-based network service implementing same. A destination device of the message may be configured to augment the document with any modifications that could not be performed by the executing device. In other words, the destination device for the message of operation 770 fills in any gaps between the document as indicated by the message and requirements of its assigned label. The message transmitted in operation 770 is configured to instruct a receiving device or service to complete a remaining portion of modifications necessary to conform the document with requirements implied by its respective label. . . .”).
The motivation to combine the references is described for the rejection of claim 13 and is incorporated herein.
In regard to claim 19, the combination of Chen and Lim teaches
decoding, from the request to re-queue the retrieved label, an indication of a delay before delivery of the retrieved label (see Chen ¶ [0114] as described for the rejection of claim 13 and is incorporated herein);
The combination of Chen and Lim fails to explicitly teach and inhibiting delivery of the retrieved label until a time consistent with the indication of the delay in response to the decoding of the request to re-queue the retrieved label.  However Moon teaches and inhibiting delivery of the retrieved label until a time consistent with the indication of the delay in response to the decoding of the request to re-queue the retrieved label (see ¶ [0017] as described for the rejection of claim 13 and is incorporated herein).
The motivation to combine Moon with the combination of Chen and Lim is described for the rejection of claim 13 and is incorporated herein.
In regard to claim 20, the combination of Chen, Lim and Moon teaches inhibiting an indication that the retrieved label is available for delivery until the time consistent with the indication (see Moon ¶ [0017] as described for the rejection of claim 14 and is incorporated herein).
The motivation to combine Moon with the combination of Chen and Lim is described for the rejection of claim 14 and is incorporated herein.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444